Electronically Filed
                                                         Supreme Court
                                                         SCWC-30442
                                                         04-MAY-2021
                                                         10:29 AM
                                                         Dkt. 41 OGAC
                              SCWC-30442

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                           STATE OF HAWAI‘I,
                    Respondent/Plaintiff-Appellee,

                                   vs.

    ALBERT VILLADOS, JR., also known as ALBERTO VILLADOS, JR.,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-30442; CR. NO. 2PC081000115)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari filed on March 9, 2021, is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED:   Honolulu, Hawaiʻi, May 4, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins